Citation Nr: 1455372	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2013, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's tinnitus is not the result of noise exposure during service.  


CONCLUSION OF LAW

The elements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in June 2011 that informed him of his duty and the VA's duty for obtaining evidence, explained what evidence and information was required to substantiate his service-connection claim, and met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in July 2011, and an addendum medical opinion was obtained from the examiner in January 2012.  The Board finds that the examination and opinions are adequate as they were performed and provided by an audiologist and include: a physical examination of and interview with the Veteran, a review of the relevant records and history, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with this claim.  

The Veteran presented testimony in support of his claims at a hearing before the undersigned VLJ in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  The Board finds that the VLJ who conducted the hearing complied with the requirements of 38 C.F.R. § 3.103(c)(2) and Bryant.  The Veteran volunteered testimony regarding his symptoms and their onset, the treatment he has received, and how his disabilities have affected his daily life and ability to work.  Additionally, the VLJ explained the elements of service connection, and asked questions directed at obtaining relevant evidence.  See Hearing Tr. at 8-11.  Neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the appropriate elements, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board may proceed to a decision.   

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection

The Veteran seeks service connection for tinnitus that he claims was the result of noise exposure in service.  Specifically, the Veteran reports that, as an infantryman, he was exposed to weapon fire without the use of hearing protection, and has developed tinnitus as a result of this exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the record demonstrates that the Veteran was exposed to loud noises during active duty, and reported experiencing tinnitus during the appeal period.  Thus, the Board concedes the first two elements of service connection (i.e., an in-service injury and a present disability).  The Veteran's service connection claim for tinnitus turns on the nexus element: whether his current tinnitus is related to or had its onset in service.  

The evidence of record shows that it is less likely than not that the Veteran's tinnitus is related to his in-service noise exposure.  In making this determination, the Board credits the VA examiner's medical opinion that it was less likely than not that his tinnitus was related to his in service noise exposure.  This opinion was based on the examiner's review of the Veteran's medical history, including his STRs and reports concerning his noise exposure during and after service, as well as physical exam and audiological testing.  During the examination, the Veteran reported that his tinnitus first manifested approximately 10 to 15 years after his separation from service.  See July 2011 VA Examination.  In the addendum opinion, the VA examiner noted that he made the same reports to his treating physicians.  See January 2012 VA Addendum Opinion; see also August & September 2011 Medical Opinions.  The VA examiner noted that the Veteran's audiogram results from tests performed during service and at separation showed normal hearing with no evidence of a standard threshold shift.  See July 2011 VA Examination; see also December 2012 VA Addendum Opinion.  Additionally, the Veteran's STRs do not contain any complaints of tinnitus.  Based on these facts, the VA examiner concluded that it is less likely than not that the Veteran's tinnitus was due to his in service noise exposure.  The Board considers the VA examiner's opinion highly probative as it is predicated upon a thorough clinical examination and evidentiary review and is supported by a detailed rationale.  

The Board finds the opinions of the Veteran's treating physicians less probative because they do not take into account his full history and are not supported by reasoned analysis.  In support of his claim, the Veteran submitted two medical opinions from his private physicians, asserting that it was at least as likely as not that his tinnitus is related to his noise exposure in service.  See August & September 2011 Medical Opinions.  These documents note that when the Veteran was in service, he was exposed to ballistics artillery, aircraft, and other loud noises without consistent use of hearing protection.  See id.  They state that he reported tinnitus for 10 years, or a few years after 1993, developed a sensitivity to loud noise, and used good ear protection during his post service tenure as a police officer.  The opinions also discuss his audiological test results from 2011.  However, neither physician offering an opinion stated that he had reviewed the Veteran's audiogram test results from his time in service or at separation, or were aware of these results; nor did they consider the Veteran's normal hearing at separation and the lack of standard threshold shifts noted by the VA examiner.  Moreover, because the history as to time of onset is not reported consistently, and in any case reportedly occurs after service, a sound opinion linking the disability to service would necessarily address the science supporting such a delayed onset.  

In this regard, the Board affords little probative value to the Veteran's post-VA examination inconsistent statements regarding the onset of his tinnitus, and the lay statement provided by his former spouse.  During his VA examination and treatment with his private physicians, the Veteran reported the onset of his tinnitus as being approximately 10 years after his separation from service.  See July 2011 VA Examination; see also August & September 2011 Medical Opinions.  After the VA examination and the RO's denial of his service connection claim, the Veteran subsequently stated that he began experiencing tinnitus while on active duty and immediately after separation.  See 2012 Written Statements from Veteran; see also Hearing Tr. at 4.  He also submitted statements from his former spouse to this affect.  See 2012 Written Statements of L.E.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the statement of the Veteran and his former spouse have little probative value because they are inconsistent with his prior statements concerning the onset of his tinnitus exposure (including those made to his physicians in the course of seeking treatment) and were made in connection with his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Consequently, the Board affords little probative weight to the post examination statements of the Veteran and his former spouse.  

In addition to being inconsistent with his prior reports, the Veteran's assertions of long-standing tinnitus are belied by the lack of any documented complaints of this condition for over a decade after separation from service.  The Board reasons that, had the Veteran been experiencing recurrent hearing loss symptoms, he would have informed his treating providers, who would have then noted those symptoms in his medical history.  The records from the Veteran's primary care physician do not document any tinnitus complaints for many years after service.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran did not seek treatment until more than 10 years after his separation from service further undermines the probative value of his current statements.  

In light of the above analysis, the Board finds that it is less likely than not that his tinnitus is related to the noise exposure he experienced in service, and thus he is not entitled to service connection for this condition.


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


